Citation Nr: 1130045	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  04-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability, on a direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran had active military service from September 1976 to October 1982, and from August 1985 to April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO denied service connection for a cervical spine disability, on a direct basis.  The Veteran filed a notice of disagreement (NOD) in October 2003.  The RO issued a statement of the case (SOC) in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2004.

In a November 2006 decision, the Board denied service connection for a cervical spine disability on a direct basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2007-while the Veteran's appeal of the November 2006 Board decision was proceeding to the Court-the Veteran filed a claim for service connection for a cervical spine disability, secondary to service-connected shoulder disability.  In a May 2007 decision, the RO denied service connection for a cervical spine disability, on a secondary basis.  No timely NOD with that rating determination was filed.

In a January 2008 Order, the Court granted a joint motion (filed by representatives of both parties), vacating the November 2006 Board decision as to the denial of  service connection for a cervical spine disability, on a direct basis, and remanding this matter to the Board for further proceedings consistent with the joint motion.

At the time of the rating decision on appeal, and throughout much of the pendency of this appeal, the Veteran was represented by the Disabled American Veterans (DAV).  During the appeal of his claim for service connection for a cervical spine disability, on a direct basis, to the Court, the Veteran was represented by a private attorney.  However, since the Court's remand of the matter on appeal to the Board, the Veteran has again been represented by the DAV; that organization has submitted written argument on the Veteran's behalf since that time.

In April 2008, the Board remanded the claim for service connection for a cervical spine disability on a direct basis to the RO, via the AMC.  After completing further action, the RO continued to deny  the claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the appeal to the Board for further appellate consideration.

In February 2010, the Board again remanded the claim to the RO, via the AMC, for further development.  After completing further action, the RO continued to deny the claim (as reflected in a June 2011 SSOC) and again returned the matter on appeal to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via AMC. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In the January 2008 joint motion, the parties pointed out that the statutory duty to assist claimants, pursuant to 38 U.S.C.A. § 5103A (d), includes providing a medical examination or obtaining a medical opinion when either is necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The parties indicated that, although the Veteran had undergone VA examination in April 2004, the examiner did not provide an analysis with sufficient detail to support her opinion that there was "no evidence to give a nexus" in light of the Veteran's reported history of continuous cervical spine pain since 1989, his medically documented history (to include a June 2001 VA X-ray report), and an October 2003 favorable opinion.

In the February 2010 remand, the Board noted that, while a VA spine examination was performed in June 2009 to obtain the medical information needed to resolve this claim, the examiner again failed to address evidence favorable to the Veteran.  The Board therefore instructed the RO to obtain another competent opinion regarding the etiology of the Veteran's claimed cervical spine disability.  In its remand instructions, the Board specifically stated:  In rendering the requested opinion, the examiner should specifically consider and discuss the comments reflected by the Veteran's treating physician in the October 2003 VA treatment record and the June 2001 X-ray report.  In November 2010, another VA spine examination was performed and another opinion given by a VA physician regarding the existence of a nexus between a current cervical spine disability and service.  However, in rendering the requested opinion, the November 2010 VA examiner addressed the October 2003 treatment record, but failed to address the June 2001 VA X-ray report. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran's entire claims file should be forwarded to the  November 2010 examiner  for an addendum opinion that specifically addresses the June 2001 VA X-ray report.  The RO should only arrange for the Veteran to undergo further examination only if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

If a further examination is scheduled, the Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a cervical spine disability, on a direct basis (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination  sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the examiner who examined the Veteran in November 2010 for an addendum opinion that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cervical spine disability had its onset in or is medically related to his active military service from September 1976 to October 1982, or from August 1985 to April 1999.  In rendering the requested opinion, the examiner should specifically consider and discuss the June 2001 VA X-ray report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate examiner, to obtain the above-requested medical opinion.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


